The following is the opinion and judgment of this Court.
“ That the testimony of the defendant, James M'-Alister, and Sarah his wife, was not proper in this suit, and ought not to have been admitted without the consent of the plaintiff; and that if the umpire, in the proceedings mentioned, did receive and admit their depositions as evidence in the matters in difference between the parties in this suit, submitted to him, his umpirage and award should have been set *247aside, and a trial by jury awarded by the County Court. The judgment of the District Court is therefore neous. The judgment of the County Court is also erroneous, in not allowing the plaintiff to prove that the depositions of the said James and Sarah M'Alister were admitted as evidence by the said umpire, as is stated in the bill of exceptions filed in this cause) the plaintiff offered to do.
Both judgments reversed with costs. The cause sent back to the County Court, to receive such proof, and for further proceedings.